Citation Nr: 1449628	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-02 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for dysthymic disorder, claimed as anxiety disorder and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2012 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.

During his September 2010 VA examination and his December 2012 hearing, the Veteran indicated that he first suffered a mental breakdown while on leave from active duty service in January 1996, at which time he was seen in the emergency room of a private hospital in Oregon, and was subsequently transported to the Army Medical Center associated with Fort Lewis in Tacoma, Washington.  On remand, the Veteran should be asked to further identify the private hospital where he received emergency treatment, and an attempt to obtain any records of the Veteran's hospitalization at Madigan Army Medical Center in January 1996 should be made.

Additionally, the record indicates that the Veteran began receiving psychiatric treatment from the VA Medical Center in Boise, Idaho in 2000.  However, only records from 2005, forward, have been obtained.  On remand, records dating prior to 2005 should be requested, as well as any relevant records of ongoing treatment.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the name and address of the medical facility in Enterprise, Oregon where he received emergency psychiatric treatment in early 1996.  After securing the necessary releases, any relevant records identified should be requested.  If any records are unavailable, the claims file should be annotated to reflect such and the Veteran and his representative should be notified of such.

2.  Request from Madigan Army Medical Center any records of treatment the Veteran received there in early 1996.  In addition, obtain relevant VA treatment records from the Boise VA Medical Center dated since 2000, and any relevant VA treatment records dated since June 2011.  All inquiries to obtain these records should be documented in the claims file.  If any records are unavailable, the claims file should be annotated to reflect such and the Veteran and his representative should be notified of such.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



